DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 11, Applicant recites “a drive member” in line 3.  It is unclear if Applicant is attempting to claim a second drive member distinct from the “a drive member” in line 11 of claim 10 or is attempting to further define the drive member in claim 10.  The Examiner notes that it appears Applicant’s specification does not provide support for two, distinct drive members.  Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bramlet et al. (US 2002/0156473).
 	Regarding claim 1, Bramlet et al. disclose an apparatus for repairing a bone fracture comprising: a bone screw (see figure below) having a body (see figure below); a detent assembly (44), the detent assembly including an annular member (see figure below) having an inner surface (see figure below), an outer surface (see figure below), a first side surface (see figure below), and a second side surface (see figure below), the annular member having an opening (see figure below) extending between the inner surface and the outer surface; the body having a shaft portion (3 + 4), the annular member surrounding the shaft portion with the inner surface of the annular member facing the shaft portion (figures 25 & 29); and the annular member movable between a first and a second position wherein positioning the annular member in the second position operates to secure the body from movement relative to a bone nail (figures 25 & 29, ¶92-95).
 	Regarding claim 2, Bramlet et al. disclose a drive member (43), the drive member operative to engage the annular member and move the annular member towards the second position (¶92-93). 	Regarding claim 3, Bramlet et al. disclose the drive member includes a threaded portion (49). 	Regarding claim 4, Bramlet et al. disclose the second position of the annular member includes at least a portion of the annular member extending above and past an outer surface of the body (figures 25 & 29).
 	Regarding claim 5, Bramlet et al. disclose the outer surface engages the bone nail, the outer surface configured to increase a holding force and correspondingly reduce movement of the body with respect to the bone nail (¶92-95).
 	Regarding claim 9, Bramlet et al. disclose the body having a shoulder (18); a drive member (43), the drive member having a first end (“top”); and the first side surface of the annular member adjacent the shoulder of the body of the bone screw and the second side surface of the annular member adjacent the first end of the drive member (figures 33 & 35-36), the drive member operative to engage the annular member and move the annular member towards the second position (¶92-93).

    PNG
    media_image1.png
    398
    305
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    537
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    391
    288
    media_image3.png
    Greyscale

Claims 1 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bramlet (US 5,976,139).
 	Regarding claim 1, Bramlet discloses an apparatus for repairing a bone fracture (600) comprising a bone screw (650) having a body (652); a detent assembly (630), the detent assembly including an annular member (632) having an inner surface (642), an outer surface (634), a first side surface (636), and a second side surface (635), the annular member having an opening (640) extending between the inner surface and the outer surface; the body having a shaft portion (652), the annular member surrounding the shaft portion with the inner surface of the annular member facing the shaft portion (figure 73); and the annular member movable between a first (figures 65 & 72) and a second position (figure 73) wherein positioning the annular member in the second position operates to secure the body from movement relative to a bone nail (column 26, lines 25-43).
 	Regarding claim 6, Bramlet discloses the opening includes a plurality of grooves (643’s).
 	Regarding claim 7, Bramlet discloses the opening includes a plurality of grooves (643’s) extending inwardly from one of the first and second side surfaces towards the opposing side surface (figure 65).
 	Regarding claim 8, Bramlet discloses the opening includes a plurality of alternating slots (643’s), each slot extending inwardly from a side surface.

Claims 10-13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grant et al. (US 2009/0264885).
 	Regarding claim 10, Grant et al. disclose an apparatus for repairing a bone fracture comprising a body (104); a detent assembly (106) on the body, the detent assembly including an annular member (106 is an annular member) on and surrounding the body (figures 8-10), the annular member having an inner surface (see figure below), an outer surface (see figure below), a first side surface (see figure below), and a second side surface (see figure below), the annular member having an opening (160, 162) extending between the inner surface and the outer surface; the annular member movable between a first position (figures 8-9) and a second position (figures 10-18) wherein positioning the annular member in the second position secures the body from movement relative to a bone nail (if one so chooses to couple it to a bone nail instead of a bone plate); a drive member (108), the drive member operative to engage the annular member and move the annular member towards the second position; the drive member includes a threaded portion (206); and the body having a threaded portion (152), the threaded portion of the drive member engaging the threaded portion of the body wherein rotation of the drive member moves the annular member towards the second position (¶52).
 	Regarding claim 11, Grant et al. disclose the body having a shoulder (144); a drive member (108), the drive member having a first end (@166); and the first side surface of the annular member adjacent the shoulder of the body and the second side surface of the annular member adjacent the first end of the drive member (figures 8-18).
 	Regarding claim 12, Grant et al. disclose the second position of the annular member includes at least a portion of the annular member extending above and past an outer surface of the body (figures 10-18 the member extends “above” the body 104).
 	Regarding claim 13, Grant et al. disclose the first position of the annular member includes the outer surface of the annular member lying at or below an outer surface of the body (figures 8-10, the bottom of the annular member rests below the top of the body 104) and the second position of the annular member includes at least a portion of the annular member extending above and past the outer surface of the body (figure 10, the top of the annular member rests above and extends above the top of the body 104).

    PNG
    media_image4.png
    248
    600
    media_image4.png
    Greyscale

 	Claims 14-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hardinge (US 2,397,545).
 	Regarding claim 14, Hardinge discloses an apparatus for repairing a bone fracture comprising a body (7); an annular member (26) on the body, the annular member having an inner surface (see figure below), an outer surface (see figure below), a first side surface (see figure below), and a second side surface (see figure below), the annular member having an indentation (27’s) extending inwardly from the outer surface (figure 5); and the annular member movable between a first (page 2, column 2, lines 24-35) and a second position (page 2, column 2, lines 35-47) wherein positioning the annular member in the second position moves the outer surface radially outward to secure the body from movement relative to a bone nail (page 2, column 2, lines 35-47).
 	Regarding claim 15, Hardinge discloses the indentation includes a plurality of alternating slots (27’s), each slot extending inwardly from a side surface (figure 5).
 	Regarding claim 16, Hardinge discloses the indentation includes an edge (see figure below).
 	Regarding claim 17, Hardinge discloses the second position of the annular member includes at least a portion of the annular member extending above and past an outer surface of the body (see figures 1-4, the annular member resides on the end above and opposite the distal most end of the body).

    PNG
    media_image5.png
    325
    497
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775